 



EXHIBIT 10.5
PERFORMANCE UNIT AWARD AGREEMENT

THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES
REGISTERED UNDER THE SECURITIES ACT OF 1933.

THIS PERFORMANCE UNIT AWARD AGREEMENT (hereinafter, the “Agreement”) made as of
the _________ day of ____________, ____________, between Goodrich Corporation, a
New York corporation (the “Company”), and ____________ (the “Employee”). For
purposes of this Agreement, all capitalized terms not defined herein shall have
the meanings ascribed thereto under the terms of the Goodrich Corporation 2001
Equity Compensation Plan (as amended, the “Plan”), unless otherwise noted.
WHEREAS, the Employee is employed by the Company or its subsidiary corporations;
and
WHEREAS, the Company wishes to grant to the Employee an award of performance
units under the Plan, subject to the conditions and restrictions set forth in
the Plan and this Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:

1.   Grant of Units. The Company hereby grants to the Employee ____________
performance units (the “Units”). If the Company declares a dividend payment on
the Company’s common stock, par value $5.00 per share (“Common Stock”) during
the Term, as defined below, then the number of Units covered by this Agreement
shall be increased as of the dividend payment date by the number of shares, if
any, of the Common Stock that could be purchased on such date by such dividend
payment. For purposes of determining the number of shares of the Common Stock
that could be purchased by such dividend payment as of the dividend payment
date, the amount of shares of the Common Stock that could be purchased shall be
determined by reference to the fair market value of the Common Stock, as
calculated pursuant to Section 14 of the Plan, as of such date.   2.   Term of
Units. The term of the Units (the “Term”) will begin on January 1, 2005 and will
end on December 31, 2008.   3.   Unit Value Measurement. The aggregate value of
the Participant’s Units (the “Benefit Amount”) shall be determined as of the
last day of the Term, and shall be equal to the product of the number of Units
then covered under this Agreement and the fair market value of one share of the
Common Stock, as calculated pursuant to Section 14 of the Plan, as of the last
day of the Term.   4.   Earned Percentage. Except as otherwise provided in
Section 6 below, the Employee shall be entitled to a benefit payment under this
Agreement equal to the specified percentage (the “Earned Percentage”) of the
Benefit Amount. The Earned Percentage of an amount equal to one-half of the
Units covered by this Agreement (the “ROIC Units”) shall be determined in
accordance with the provisions of subsection (a) of this Section 4, and the
Earned Percentage of an amount equal to the other one-half of the Units covered

 



--------------------------------------------------------------------------------



 



    by this Agreement (the “RTSR Units”) shall be determined in accordance with
the provisions of subsection (b) of this Section 4.

     (a) Return on Invested Capital. The Earned Percentage of the ROIC Units
shall be determined by reference to the Return on Invested Capital (as defined
below) and will be calculated in accordance with the following schedule:

                       
2005-2007 Goals
    Return On Invested Capital     Earned Percentage    
Threshold
    8.60 % or Less       0 %    
Target
    9.65 %       100 %    
Maximum
    10.90% or More       200 %    

With respect to levels of the Company’s Return on Invested Capital that fall
within the threshold, target and maximum levels specified above, the Earned
Percentage of the ROIC Units will be interpolated on a straight line basis. For
purposes of this Agreement, the term “Return on Invested Capital” means net
income excluding special items, divided by the average invested capital
(measured at the company level). Special items include merger-related and
consolidation costs, certain gains and losses on the sale of businesses, results
of discontinued operations, cumulative effects of changes in accounting, asset
impairment charges and other restructuring costs.
     (b) Relative Total Shareholder Return. The Earned Percentage of the RTSR
Units shall be determined by reference to the Relative Total Shareholder Return
(as defined below) and will be calculated in accordance with the following
schedule:

                 
Relative Total Shareholder Return Percentile
    Earned Percentage    
25th or Less
      0 %    
50th
      100 %    
95th or Higher
      200 %    

With respect to levels of Relative Total Shareholder Return that fall within the
percentiles specified above, the Earned Percentage of the RTSR Units will be
interpolated on a straight line basis. For purposes of this Agreement, the term
“Relative Total Shareholder Return” means the percentage calculated using the
Total Shareholder Return (“TSR”) for Common Stock for each year of the Term
(using the dividend reinvestment approach to calculating shareholder return)
divided by the Total Shareholder Return for the Aerospace Peer Group (using the
dividend reinvestment approach to calculating shareholder return). The Aerospace
Peer Group is a group of aerospace companies selected, from time to time, by the
Company’s Compensation Committee. The Aerospace Peer Group must be set by the
Compensation Committee within 90 days of the beginning of a Term. TSR is
calculated for each year of the Term and then used to calculate TSR for the Term
as follows: (1+TSR1)(1+TSR2)(1+TSR3) 1/3. The TSR for Goodrich is then divided
by the TSR for the Aerospace Peer Group, the product of which will be the
Relative Total Stock Value for the Term. The overall performance of the
Aerospace Peer Group is then analyzed to identify the 25th, 50th and 75th
percentile performance. The Earned

 



--------------------------------------------------------------------------------



 



Percentage of RTSR Units will be determined based on the Company’s Relative
Total Stock Value and its placement between the three identified performance
points.
     (c) Responsibility for Calculations. All calculations of (i) the Company’s
Return on Invested Capital and Relative Total Shareholder Return and (ii) the
Earned Percentages of the ROIC Units and the RTSR Units shall be determined by
the Committee in the exercise of its sole discretion, and any such calculations
shall be final.

5.   Benefit Payment. The benefit payment due to the Employee under this
Agreement shall be paid to the Employee in a lump sum cash payment, subject to
the provisions of Section 8 below. Such payment shall be paid by the Company as
soon as practicable after the last date of the Term.   6.   Termination of
Employment

     (a) Retirement, Death or Disability. If the Employee’s employment with the
Company terminates due to retirement, death or permanent and total disability,
then the amount of benefit otherwise payable to the Employee hereunder shall be
reduced by multiplying such amount by a fraction, the numerator of which shall
be the number of full months of employment that the Employee has completed with
the Company during the Term and the denominator shall be 36. For the purpose of
this Section 6(a), the Employee shall be treated as having retired if the
Employee terminates employment with the Company at any time after the Employee
is eligible for early retirement as provided under the terms of the Goodrich
Corporation Employees’ Pension Plan (or as provided in a subsidiary company’s
salaried pension plan in the event the Employee’s pension benefits are received
solely from the subsidiary’s plan) in effect at the time of such termination.
     (b) Other Termination of Employment. If the Employee’s employment is
terminated prior to the last day of the Term for any reasons other than
retirement, death or permanent and total disability, then the Employee will not
be entitled to the payment of any benefit under this Agreement.
     (c) Cause. Notwithstanding any provisions of this Agreement to the
contrary, if the Employee’s employment with the Company or any of its subsidiary
corporations is terminated for Cause, as defined herein, the Committee may, in
its sole discretion, immediately cancel the Units granted under this Agreement.
For the purpose of this Agreement, “Cause” shall mean a termination of
employment by the Company due to (i) the commission by the Employee of an act of
fraud or embezzlement against the Company or any of its subsidiary corporations,
(ii) a conviction of the Employee (or a plea of nolo contendere in lieu thereof)
for any crime involving fraud, dishonesty or moral turpitude; or
(iii) intentional violation by the Employee of written policies of the Company
or specific directions of the Board, which misconduct or violation results in
material damage to the Company and continues after written notice thereof and a
reasonable opportunity to cure.

 



--------------------------------------------------------------------------------



 



7.   Assignability. The rights of the Employee contingent or otherwise in the
Units cannot and shall not be sold, assigned, pledged or otherwise transferred
or encumbered other than by will or by the laws of descent and distribution.  
8.   Tax Withholding. At the time any payment to the Employee is made under this
Agreement, the aggregate amount of such payment shall be reduced by the amount
of any federal, state and local tax withholding requirements imposed on such
payment.   9.   Changes in Capital Structure. The number of Units covered under
this Agreement will be adjusted appropriately in the event of any stock split,
stock dividend, combination of shares, merger, consolidation, reorganization, or
other change in the nature of the shares of Common Stock of the Company in the
same manner in which other outstanding shares of Common Stock are affected;
provided, that the number of Units subject to this Agreement shall always be a
whole number.   10.   Continued Employment. Nothing contained herein shall be
construed as conferring upon the Employee the right to continue in the employ of
the Company or any of its subsidiaries as an executive or in any other capacity.
  11.   Parties to Agreement. This Agreement and the terms and conditions herein
set forth are subject in all respects to the terms and conditions of the Plan,
which are controlling. All decisions or interpretations of the Board and of the
Committee referred to herein shall be binding and conclusive upon the Employee
or upon the Employee’s executors or administrators with respect to any question
arising hereunder or under the Plan. This Agreement will constitute an agreement
between the Company and the Employee as of the date first above written, which
shall bind and inure to the benefit of their respective executors,
administrators, successors and assigns.   12.   Modification. No change,
termination, waiver or modification of this Agreement will be valid unless in
writing and signed by all of the parties to this Agreement.   13.   Consent to
Jurisdiction. The Employee hereby consents to the jurisdiction of any state or
federal court located in the county in which the principal executive office of
the Company is then located for purposes of the enforcement of this Agreement
and waives personal service of any and all process upon the Employee. The
Employee waives any objection to venue of any action instituted under this
Agreement.   14.   Notices. All notices, designations, consents, offers or any
other communications provided for in this Agreement must be given in writing,
personally delivered, or by facsimile transmission with an appropriate written
confirmation of receipt, by nationally recognized overnight courier or by U.S.
mail. Notice to the Company is to be addressed to its then principal office.
Notice to the Employee or any transferee is to be addressed to his/her/its
respective address as it appears in the records of the Company, or to such other
address as may be designated by the receiving party by notice in writing to the
Secretary of the Company.   15.   Further Assurances. At any time, and from time
to time after executing this Agreement, the Employee will execute such
additional instruments and take such actions

 



--------------------------------------------------------------------------------



 



    as may be reasonably requested by the Company to confirm or perfect or
otherwise to carry out the intent and purpose of this Agreement.   16.  
Provisions Severable. If any provision of this Agreement is invalid or
unenforceable, it shall not affect the other provisions, and this Agreement
shall remain in effect as though the invalid or unenforceable provisions were
omitted. Upon a determination that any term or other provision is invalid or
unenforceable, the Company shall in good faith modify this Agreement so as to
effect the original intent of the parties as closely as possible.   17.  
Captions. Captions herein are for convenience of reference only and shall not be
considered in construing this Agreement.   18.   Entire Agreement. This
Agreement represents the parties’ entire understanding and agreement with
respect to the issuance of the Units, and each of the parties acknowledges that
it has not made any, and makes no promises, representations or undertakings,
other than those expressly set forth or referred to therein.   19.   Governing
Law. This Agreement is subject to the condition that this award will conform
with any applicable provisions of any state or federal law or regulation in
force either at the time of grant. The Committee and the Board reserve the right
pursuant to the condition mentioned in this paragraph to terminate all or a
portion of this Agreement if in the opinion of the Committee and Board, this
Agreement does not conform with any such applicable state or federal law or
regulation and such nonconformance shall cause material harm to the Company .  
    This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

     IN WITNESS WHEREOF, the parties agree to the terms and conditions stated
herein by signing and returning to the Company the attached copy hereof.

            GOODRICH CORPORATION
      By:   /s/         Vice President             

Accepted by:
 
(Employee’s name)

 